                                         Case 2:18-cv-01911-APG-EJY Document 57 Filed 11/16/20 Page 1 of 2


                                    1   THE GALLIHER LAW FIRM
                                        Keith E. Galliher, Jr., Esq.
                                    2   Nevada Bar No. 220
                                    3   George J. Kunz, Esq.
                                        Nevada Bar No. 12245
                                    4   Kathleen H. Gallagher, Esq.
                                        Nevada Bar Number 15043
                                    5   1850 East Sahara Avenue, Suite 107
                                        Las Vegas, Nevada 89104
                                    6   Telephone: (702) 735-0049
                                    7   Facsimile: (702) 735-0204
                                        kgalliher@galliherlawfirm.com
                                    8   gkunz@lvlawguy.com
                                        kgallagher@galliherlawfirm.com
                                    9   Attorneys for Plaintiff
                                   10                               UNITED STATES DISTRICT COURT
                                   11                                        DISTRICT OF NEVADA
                                        ROSEN MARIANO, An Individual,
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM




                                                                                       CASE NO.: 2:18-cv-01911-APG-GWF
    Las Vegas, Nevada 89104




                                   13                 Plaintiff,

                                   14   v.
                                                                                      STIPULATION TO EXTEND DATE TO
                                        THE CITY OF LAS VEGAS, a political
                                                                                      FILE A RESPONSE (FIRST REQUEST)
                                   15
                                        subdivision of the State of Nevada,
                                   16   CORRECTIONAL HEALTHCARE
                                        COMPANIES, INC, A Foreign Corporation,
                                   17   CORRECT CARE SOLUTIONS LLC, A Foreign
                                        Limited Liability Company, MICHELE
                                   18   FREEMAN, Chief of Detention Enforcement for
                                        the City of Las Vegas, CORRECTIONS
                                   19   OFFICER DOE 1- 10, HEALTH CARE
                                        WORKER DOES 11-20, DOES 21-99 inclusive,
                                   20   ROE CORPORATIONS 100-199, inclusive,
                                   21
                                                      Defendants.
                                   22

                                   23          IT IS HEREBY STIPULATED AND AGREED by and between KATHLEEN H.
                                   24   GALLAGHER, ESQ., of THE GALLIHER LAW FIRM, Attorneys for Plaintiff ROSEN MARIANO,
                                   25   and JOHN M. ORR, ESQ. of LEWIS BRISBOIS BISGAARD & SMITH, LLP., Attorneys for
                                   26   Defendant CORRECT CARE SOLUTIONS, and JOHN A. CURTISS of LAS VEGAS CITY
                                   27   ATTORNEY’S OFFICE, Attorneys for Defendant City of Las Vegas that the deadline for Plaintiff to
                                   28
                                                                                      1
                                         Case 2:18-cv-01911-APG-EJY Document 57 Filed 11/16/20 Page 2 of 2


                                    1
                                        file a response to Defendant Correct Care Solutions, LLC’s Motion for Summary Judgment and
                                    2
                                        Alternative Motion for Partial Summary Judgment [ECF No. 51] is extended from November 19, 2020
                                    3
                                        to November 23, 2020.
                                    4

                                    5
                                         Dated this 16th day of November, 2020.            Dated this 16th day of November, 2020.
                                    6
                                         THE GALLIHER LAW FIRM                             LEWIS BRISBOIS BISGAARD & SMITH
                                    7
                                         By:                                               By: /s/ John M. Orr
                                    8          Keith E. Galliher, Jr., Esq.                    S. Brent Vogel, Esq.
                                               Nevada Bar No.220                               Nevada Bar No. 6858
                                    9
                                               Kathleen H. Gallagher, Esq.                     John M. Orr, Esq.
                                   10          Nevada Bar No. 15043                            Nevada Bar No. 14251
                                               1850 E. Sahara Avenue, Suite 107                6385 S. Rainbow Blvd., Suite 600
                                   11          Las Vegas, Nevada 89104                         Las Vegas, Nevada 89118
                                               Attorneys for Plaintiff                         Attorneys for Defendant
1850 E. Sahara Avenue, Suite 107

 702-735-0049 Fax: 702-735-0204




                                   12
 THE GALLIHER LAW FIRM




                                                                                               Correct Care Solutions, LLC
    Las Vegas, Nevada 89104




                                   13
                                         Dated this 16th day of November, 2020.
                                   14
                                         LAS VEGAS CITY OF ATTORNEY’S
                                   15    OFFICE
                                   16    By: /s/ John A. Curtas
                                   17         Bradford R. Jerbic, Esq.
                                              Nevada Bar No. 1056
                                   18         John A. Curtas, Esq.
                                              Nevada Bar No. 1841
                                   19         495 South Main Street, Sixth Floor
                                              Las Vegas, Nevada 89101
                                   20         Attorneys for Defendant City of Las Vegas
                                   21         and Michele Freeman

                                   22

                                   23
                                                                                   ORDER
                                   24

                                   25           IT IS SO ORDERED:

                                   26                                                     ______________________________________
                                                                                          UNITED STATES DISTRICT JUDGE
                                   27
                                                                                          DATED: ____________________________
                                                                                                   November 16, 2020
                                   28
                                                                                          2
